
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 59
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Carter introduced
			 the following joint resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the
		  Environmental Protection Agency relating to National Emission Standards
		  for Hazardous Air Pollutants for Area Sources: Industrial, Commercial, and
		  Institutional Boilers.
	
	
		That Congress disapproves the rule
			 submitted by the Environmental Protection Agency relating to National
			 Emission Standards for Hazardous Air Pollutants for Area Sources: Industrial,
			 Commercial, and Institutional Boilers (published at 76 Federal Register
			 15554 (March 21, 2011)), and such rule shall have no force or effect.
		
